Exhibit 10.5

INTERNET CAPITAL GROUP, INC.

DIRECTOR DEFERRED STOCK UNIT PROGRAM

(As amended and restated, effective as of January 1, 2009)

Internet Capital Group, Inc. (the “Company”) generally pays each non-management
member of its Board of Directors (“Non-Management Director”) annual Board, and
if applicable, Board committee, retainer fees (“Directors Fees”). The Internet
Capital Group, Inc. Director Deferred Stock Unit Program (the “Program”)
provides each Non-Management Director with the opportunity to defer receipt of
all or any portion of his or her Directors Fees for a particular calendar year
in exchange for stock units that will be credited to an account that is
maintained by the Company on his or her behalf under the Program. Each stock
unit credited to the account for a Non-Management Director will be converted to
an equivalent number of shares of common stock of the Company when such
Non-Management Director ceases to serve as a member of the Board of Directors of
the Company. Non-Management Directors receive dividend equivalents on the stock
units credited to their account under the Program until such stock units are
converted to shares of common stock of the Company. The Company intends that the
Program will be operated and maintained in accordance with the requirements of
§409A of the Internal Revenue Code of 1986, as amended (the “Code”). The Program
is hereby amended and restated, effective as of January 1, 2009, to incorporate
the requirements of §409A of the Code and the corresponding final regulations
issued thereunder. All stock units credited to the account of a Non-Management
Director under the Program which have not been redeemed by December 31, 2008
shall be governed by the terms and conditions of the Program as set forth
herein. Redemptions of stock units under the Program prior to January 1, 2009
are governed by the terms of the Plan as it existed prior to January 1, 2009 and
are either grandfathered from the requirements of §409A of the Code or payable
pursuant to a fixed schedule as required by, and in compliance with, §409A of
the Code, with payments made between January 1, 2005 and December 31, 2008 that
are subject to the requirements of §409A, the Program has been operated in
accordance with transition relief established by the Treasury Department and
Internal Revenue Service pursuant to §409A of the Code.

The following sets forth the terms and conditions of the Program, effective as
of January 1, 2009. This document is intended to constitute the governing plan
document for the Program and shall apply to all Deferral Fees credited to a
Non-Management Director’s account as of January 1, 2009, as well as any Deferral
Fees credited to a Non-Management Director’s account after January 1, 2009.

To elect to participate in the Program with respect to Directors Fees to be
earned during a particular calendar year, a Non-Management Director must make an
irrevocable election by filing a Deferral Election Form (the “Election Form”)
with the Company prior to the January 1 of the calendar year for which the
deferral applies to receive, in exchange for deferring the receipt of all or a
portion of his or her Directors Fees to be earned in such calendar year to
receive stock units, which are phantom rights that will be credited to an
account (the “Account”) for the Non-Management Director’s benefit on the books
of the Company. The stock units will be converted to shares of common stock of
the Company when the Non-Management Director terminates service from the Board
of Directors of the Company (the “Board”). The Account for each Non-Management
Director shall consist of separate sub-accounts that will reflect the number of
stock units that are credited for the Directors Fees that are deferred under the
Program for a particular calendar year. The number of stock units that will be
credited to the Non-Management Director’s Account for a particular calendar year
will be equal to the Non-Management Director’s deferred Directors Fees divided
by the “fair market value” of a share of the Company’s common stock (the
“Stock”) as of the date on which the Directors Fees otherwise would have been
paid. The stock units credited to the Non-Management Director’s Account are
hereinafter referred to as the “Deferral Shares.” At all times, the
Non-Management Director will be fully vested in the Deferral Shares credited to
the Account for the Non-Management Director’s benefit under the Program. For
purposes of the Program, “fair market value” will be defined as: if the Stock is
publicly traded, then the fair market value per share shall be determined as
follows: (x) if the principal trading market for the Stock is a



--------------------------------------------------------------------------------

national securities exchange, the last reported sale price thereof on the
preceding date or, if there were no trades on that date, the latest preceding
date upon which a sale was reported, or (y) if the Stock is not principally
traded on a national securities exchange, the mean between the last reported
“bid” and “asked” prices of a share on the preceding date, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines. If the Stock
is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the fair market
value per share shall be as determined in good faith by the Board; provided
that, if the Stock is publicly traded, the Board may make such discretionary
determinations where the shares have not been traded for 10 trading days.

At the time of the Non-Management Director’s election to defer, the
Non-Management Director must designate in the Election Form the form in which
the Deferral Shares credited to his or her Account will be paid for the relevant
calendar year, which form may be in either a single sum distribution, or in
substantially equal annual installments paid over a period of time, not to
exceed five annual installments. Each calendar year a Non-Management Director
may elect a different form of payment for the Directors Fees deferred under the
Program for such calendar year. Unless otherwise provided in this Program, the
Deferral Shares credited to the Non-Management Director’s Account will commence
to be converted to an equivalent number of shares of Stock and distributed to
the Non-Management Director in the form designated by the Non-Management
Director in his or her Election Form as soon as administratively practicable
following the date on which such Non-Management Director terminates service as a
director on the Board, but within 30 days following such termination. If the
Non-Management Director elected as the form of distribution annual installments,
the first installment will be distributed to the Non-Management Director within
30 days following his or her termination of service as director on the Board and
each subsequent installment shall be paid to such Non-Management Director within
30 days on each anniversary of such termination of service. The number of shares
of Stock that will be distributed in each installment will be determined by
taking the total number of Deferral Shares credited to the Non-Management
Directors sub-account for such calendar year and dividing such by the number of
annual installments selected by the Non-Management Director. If no form is
selected, the Non-Management Director will be deemed to have selected single sum
distribution.

A new Election Form must be completed each year for a Non-Management Director to
defer Directors Fees to be earned in the following calendar year. A
Non-Management Director’s execution of any Election Form shall constitute
acknowledgement that all decisions and determinations by the Company will be
final and binding on the Company, the Non-Management Director and any other
persons having or claiming an interest hereunder. A Non-Management Director’s
participation in the Program will automatically terminate on the date the
Non-Management Director ceases to be a member of the Board of Directors of the
Company and is no longer entitled to receive Directors Fees from the Company.
Only Non-Management Directors may participate in the Program.

If the Company distributes a cash dividend to its stockholders, the Company will
pay the Non-Management Director, at the same time that such cash dividend is
paid to the Company’s stockholders, a cash payment that is equal in value to the
amount of cash that would have been paid to the Non-Management Director as a
dividend if he or she actually owned the shares of Stock represented by the
Deferral Shares. Each cash payment shall be deemed as a separate payment for
purposes of §409A of the Code.

Notwithstanding anything in this Program to the contrary, each Non-Management
Director has a one-time opportunity to submit to the Company a Special Election
Form to Change the Form of Distribution for Deferral Shares for Calendar Years
Prior to 2009 (the “Special Election Form”) which changes the form of
distribution of all Deferred Shares credited to his or her Account prior to
January 1, 2009 to another form permitted under this Program. The Special
Election Form must be returned to the designee of the Company no later than
December 31, 2008.



--------------------------------------------------------------------------------

Notwithstanding anything in this Program to the contrary or election as to form
made by the Non-Management Director in his or her Election Form or Special
Election Form, as applicable, if a Change of Control (as defined below) occurs
prior to the date on which the Non-Management Director receives distribution of
the Deferral Shares credited to his or her Account, all of the Deferral Shares
credited to his or her Account shall be converted to an equivalent number of
shares of Stock and distributed to the Non-Management Direct in a single sum
upon the occurrence of the Change of Control. For purposes of this Program,
Change of Control shall have the same meaning as such term is defined in the
Company’s 2005 Omnibus Equity Compensation Plan; provided, however, that for
purposes of this Program a Change of Control shall not be deemed to have
occurred if the Change of Control does not constitute a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company within the meaning of §409A of the Code and
its corresponding regulations.

If a Non-Management Director experiences an “unforeseeable emergency,” the
Non-Management Director may request a distribution of the Deferral Shares
credited to his or her Account in such amount that is reasonably necessary to
satisfy the emergency, plus an amount to pay any applicable taxes that are
reasonably anticipated to result from the distribution. To be eligible for such
distribution, the Non-Management Director must submit a written request to the
Company for such distribution on account of an unforeseeable emergency and the
Company will have to determine that the Non-Management Director has experienced
an unforeseeable emergency. A distribution on account of a determination by the
Company that the Non-Management Director has experienced an unforeseeable
emergency will be made within 30 days following such determination. For purposes
of this Program, “unforeseeable emergency” means a severe financial hardship to
the Non-Management Director resulting from (i) an illness or accident of the
Non-Management Director, the Non-Management Director’s spouse, the
Non-Management Director’s beneficiary or the Non-Management Director’s eligible
dependents; (ii) loss of the Non-Management Director’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond Non-Management Director’s control, to the extent
permitted under Treas. Reg. section §1.409A-3(i)(3)(i). Cash needs arising from
foreseeable events such as the purchase of a house or education expenses for
children are not considered to be the result of an unforeseeable emergency.
Notwithstanding anything in this Program to the contrary, any payment under this
paragraph will be subject to the rules under Treasury Regulation
§1.409A-3(i)(3), and if the Non-Management Director receives a distribution of
Stock in a calendar year by reason of an unforeseeable emergency, any election
the Non-Management Director has made under this Program for the remaining
portion of the year will be cancelled and the Non-Management Director will be
prohibited from making an election under this Program for the next calendar
year. With respect to any future calendar year, if the Non-Management Director
desires to participate in the Program for such calendar year, the Non-Management
Director must make a new deferral election in accordance with the procedures
described in this Program prior to the relevant calendar year.

If the Non-Management Director dies before the Non-Management Director’s Account
has been fully paid out, the beneficiary designated on the Non-Management
Director’s Election Form will receive a distribution of a number of shares of
Stock equal to the remaining Deferral Shares credited to the Non-Management
Director’s Account as soon as administratively practicable after the
Non-Management Director’s death, but within 60 days following such date. If the
Non-Management Director’s beneficiary predeceases the Non-Management Director or
if, for some reason, the Non-Management Director has not designated a
beneficiary, the Non-Management Director’s Deferral Shares will be paid to the
Non-Management Director’s surviving spouse, or, if none, the Non-Management
Director’s estate.

To satisfy the Company’s obligations to issue shares of Stock under the Program,
the Board will issue the shares under the Company’s 1999 Equity Compensation
Plan, the Company’s 2005 Omnibus Equity Compensation Plan or such other equity
compensation plan adopted by the Company, as determined by the Board, pursuant
to grants under such plans for purposes of this Program.



--------------------------------------------------------------------------------

Each Non-Management Director is solely responsible for all tax consequences that
result from his or her participation in the Program.

This Program may be amended, suspended or terminated at any time by the Company;
provided, however, that no amendment, suspension or termination will adversely
affect a Non-Management Director’s rights, unless required to comply with
applicable law, including §409A of the Code. If the Board terminates the
Program, Participants shall be entitled to a distribution of their benefit under
the Program if the termination is on account of a permitted distribution event
under Treas. Reg. §1.409A-3(j)(4)(ix)(A), (B), (C) or (D) and the requirements,
as applicable, of such regulations are met with respect to the termination of
the Program and distribution of benefits hereunder.

The Program is intended to comply with the applicable requirements of §409A of
the Code and its corresponding regulations and related guidance, and shall be
administered in accordance with §409A of the Code to the extent §409A of the
Code applies to the Program. Notwithstanding anything in the Program to the
contrary, elections to defer Directors Fees under the Program, and distributions
from the Program, may only be made in a manner and upon an event permitted by
§409A of the Code. To the extent that any provision of the Program would cause a
conflict with the requirements of §409A of the Code, or would cause the
administration of the Program to fail to satisfy the requirements of §409A of
the Code, such provision shall be deemed null and void to the extent permitted
by applicable law. Other than on a valid Election Form or Special Election Form,
in no event shall a Non-Management Director, directly or indirectly, designate
the calendar year of payment. Each subaccount maintained for a Non-Management
Director for a particular calendar year shall be deemed a separate account for
purposes of §409A of the Code with respect to subaccounts for other calendar
years.